PRE-CELL FORMATION ELECTRODES AND LITHIUM ION BATTERIES
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II, Species I (Claims 6-19) in the reply filed on 1/24/2022 is acknowledged.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/6/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “mold” (spelled as “mould” in the specifications) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 7-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to 
Claims 7-10 disclose the first and second SEI layers on the semi-anodes and cathodes are “dependent on the first (or second) electrolyte additive”. This concept of being “dependent” is neither disclosed in the specifications nor explained. What is this dependence? How is it dependent on the electrolyte additive? Is it material specific?
Claims 11 and 13 disclose the semi-solid cathode and anode are charged and discharged at a C-rate of less than 1/5. There is no disclosure for this cycling parameter in the specifications.
Claims 12 and 14 are rejected for their dependence on claims 8 and 10.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 7-10 disclose the first and second SEI layers on the semi-anodes and cathodes are “dependent on the first (or second) electrolyte additive”. This concept of being “dependent” is neither disclosed in the specifications nor explained. What is this dependence? How is it dependent on the electrolyte additive? Is it material specific?
Claims 11-14 are rejected for their dependence on claims 8 and 10.
Allowable Subject Matter
Claims 6 and 15-19 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: claims 6 and 15-19 contain allowable subject matter. There is no teaching that is inherent or obvious for loading an anode or cathode active material into a mold, pressing, applying an electrolyte with additive to the anode or cathode active material, heating, and cycling the anode or cathode separately prior to assembling into the electrochemical cell. While it is common throughout the art to construct anode and cathode electrodes with active material, conductive aid, and binder followed by pressing and heating, there are no references that disclose adding electrolyte with an additive to a molded and pressed active anode or cathode material prior to heating and cycling before assembling into a cell.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL S GATEWOOD whose telephone number is (571)270-7958. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Daniel S. Gatewood, Ph.D.
Primary Examiner
Art Unit 1729



/DANIEL S GATEWOOD, Ph. D/Primary Examiner, Art Unit 1729